DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2021 was filed after the mailing date of the Notice of Allowance on 10/5/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

This Office Action is sent in response to request for continued examination filed on December 10, 2021 for application S/N 16/798,803. After considering the information disclosure statements (IDS) submitted on 12/10/2021, thorough search, argument consideration and examination of the present application and in light of the prior art made of record, claims 2-21 are allowed.  



Allowable Subject Matter

s 2-21 submitted on May 8, 2020 are allowed.  

Claim 2 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 2.
The prior art made of record Patterson (PGPUB Document No. 20140317063) in Fig. 1, paragraph 0026 and 0032 disclose accessing primary storage device for backing up data to a secondary storage device where primary storage’s data granularity is in data blocks which is smaller than data extent. Prior art Periyagaram (US Patent No. 9043287) in claim 1 and col 12 line 28-31 teaches mapping between data block and data extent in a data structure which can be used for metadata. Prior art Chen (PGPUB Document No. 20170177251) in Fig. 4 and paragraph 0021 disclose identification of metadata only changes and synchronization of metadata file changes in secondary storage devices. Further, Menonin (PGPUB Document No. 20040122917) discloses keeping metadata extents separately from data that metadata refer in paragraph 0033, but the prior arts of record do not specifically suggest the combination of “each data extent stored in the one or more secondary storage devices is larger in size than a single data block stored in primary storage; determine data extent size based at least in part on whether the data blocks are stored in primary storage in contiguous memory space;” with all the other limitations recited in the independent claims 2.
claims 2 is allowed.  

Claim 12 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 12.
The prior art made of record Patterson (PGPUB Document No. 20140317063) in Fig. 1, paragraph 0026 and 0032 disclose accessing primary storage device for backing up data to a secondary storage device where primary storage’s data granularity is in data blocks which is smaller than data extent. Prior art Periyagaram (US Patent No. 9043287) in claim 1 and col 12 line 28-31 teaches mapping between data block and data extent in a data structure which can be used for metadata. Prior art Chen (PGPUB Document No. 20170177251) in Fig. 4 and paragraph 0021 disclose identification of metadata only changes and synchronization of metadata file changes in secondary storage devices. Further, Menonin (PGPUB Document No. 20040122917) discloses keeping metadata extents separately from data that metadata refer in paragraph 0033, but the prior arts of record do not specifically suggest the combination of “each data extent stored in the one or more secondary storage devices is larger in size than a single data block stored in primary storage; determine data extent size based at least in part on whether the data blocks are stored in primary storage in contiguous memory space;” with all the other limitations recited in the independent claims 12.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 12 is allowed.  

The dependent claims 3-11 and 13- 21 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164